Hastings, C.J.
The mother of the juvenile, J.S.O., has appealed from the judgment of the county court for Richardson County, juvenile division, continuing custody of the juvenile in the father. This followed a determination that the juvenile lacked proper parental care by reason of the fault or habits of his parent under the provisions of Neb. Rev. Stat. § 43-247(3) (Reissue 1988). We dismiss the appeal for want of jurisdiction.
Neb. Rev. Stat. § 24-541.01 (Cum. Supp. 1988) provides in part as follows:
(1) Any party in a civil case and any defendant in a criminal case may appeal from the final judgment or final order of the county court to the district court of the county where the county court is located, except in cases of appeals from proceedings for the termination of parental rights in the county court sitting as a juvenile court----
(4) In cases of appeals from proceedings for the termination of parental rights in the county court sitting as a juvenile court, the appeal shall be taken directly to the
*530Supreme Court in the same manner as cases appealed from a separate juvenile court pursuant to section 43-2,126.
(Emphasis supplied.)
This is not a case involving the termination of parental rights. Therefore, the appeal should have been to the district court, and, accordingly, this court has no jurisdiction to hear this appeal.
Appellant cites to us In re Interest of V.T. and L. T., 220 Neb. 256, 369 N.W.2d 94 (1985), in which the parent appealed directly to this court. However, in that case, the appeal was from an order entered by the separate juvenile court of Douglas County. Appeals from all orders and judgments of the separate juvenile court are directly to the Supreme Court. Neb. Rev. Stat. § 43-2,126 (Reissue 1988).
Inasmuch as we have acquired no jurisdiction, the appeal must be dismissed.
Appeal dismissed.